Title: From George Washington to Brigadier General Casimir Pulaski, 8 February 1779
From: Washington, George
To: Pulaski, Casimir

Sir
H. Qrs Middlebrook 8 Feby 1779

I recd your favor of the 5th Inst.
In consequence of the resolution of Congress of the 2d Inst. directing your legion to South Carolina “to act under the command of Major Genl Lincoln, or the commanding officer of the Southern department” I have ordered the Infantry of your corps which were stationed at the Minisink to march immediately to Lancaster in Pennsylvania. You will be pleased to inform yourself of the nearest route to your place of destination, and put the troops in motion as soon as possible—I make no doubt but that you will give such orders as may seem best calculated to facilitate the march without over fatiguing the men or rendering the horse unfit for service, as well as do every thing in your power to keep the men together and prevent the destruction of property.
Congress by a resolve of the 4th Inst. direct the recruiting of your corps of infantry to its full compliment. But For powers and money for this purpose I must refer you to that honble body When you have obtained these you will proceed in the execution of the business—The present established bounty is 200 Dollars to every man enlisting for the war and passing muster besides the usual allowance of land & Cloathing—and 20 Dollars to the officer for every man recruited under this description—To this is added three dollars per day to the officer on the Service as compensation for extra expences.
The detached corps under Captn Schott cannot be spared at this time. You will be pleased to give orders to the horse of your legion to proceed with your Infantry. I am Sir &.
G.W.
P.S. you will disencumber the troops of all baggage which you can spare and carry only such as cannot be dispensed with.
